Judgment unanimously reversed on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with $50 costs to defendant-appellant, unless plaintiff stipulates to accept $10,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and, as so modified, affirmed, with $50 costs to appellant. In this personal injury negligence action it is evident that a jury verdict in excess of $10,000 is not warranted on the record. Settle order on notice. 'Concur — Botein, P. J., Rabin, Valente, Steuer and Witmer, JJ.